Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2020, has been entered.

Examiner acknowledges applicants’ reply submitted October 15, 2020, including arguments and amendments.

Claims 1 – 20 were previously rejected under 35 USC 103 over Hubbard in view of Wagstaff. Applicants’ amendments and arguments successfully overcome this rejection. In particular, the combination of references does not render obvious the claimed limitation, from independent claims 1 and 20, of “the one or more tasks relate to generating a plurality of indexlets that each bidirectionally index a block of rows of the at least one table of the data model.” For this reason, this rejection is withdrawn. Similarly, in independent claim 9, the limitation of “the one or more tasks relate to generating a plurality of global symbol maps that each bidirectionally index a block of rows of the at least one table of the data model” was found to be both novel and non-obvious.

An updated search did not result in any references, taken alone or in combination, that serve to either anticipate or render obvious the claimed subject matter.

Claims 1 – 20 are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIRAV K KHAKHAR/Examiner, Art Unit 2167                                                                                                                                                                                                        
/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167